Citation Nr: 0804184	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-13 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to compensation for school attendance of a 
dependent, based on removal of the dependent prior to the age 
of 23.

2.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain.

3.  Entitlement to a rating in excess of 30 percent for 
dysthymia.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with bilateral plantar calcaneal spurs 
and bilateral osteoarthritis/degenerative changes to talar-
navicular articulation prior to May 9, 2006.

5.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with bilateral plantar calcaneal spurs 
and bilateral osteoarthritis/degenerative changes to talar-
navicular articulation from May 9, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In May 2004, the RO denied a rating in excess of 40 percent 
for chronic lumbar strain, a rating in excess of 30 percent 
for dysthymia, and a rating in excess of 10 percent for 
bilateral pes planus.  The veteran filed a notice of 
disagreement (NOD) with these determinations in June 2004.  
In a May 2005 rating decision, a decision review officer 
(DRO) granted service connection for bilateral plantar 
calcaneal spurs and bilateral osteoarthritis/degenerative 
changes to talar-navicular articulation, and recharacterized 
the veteran's already service-connected bilateral pes planus 
to include these disabilities.  In a May 2005 statement of 
the case (SOC), the RO continued the denials of the claims 
for increased ratings for chronic lumbar strain, dysthymia, 
and bilateral foot disability.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later in May 2005.  

In July 2007,  the RO increased the rating for the bilateral 
foot disability to 30 percent, effective May 9, 2006, but 
continued the denials of the other claims (as reflected in a 
supplemental SOC (SSOC)),  Because higher ratings for 
bilateral foot disability are available before and after that 
date, and the veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as to the bilateral foot disability 
as encompassing the two matters set forth on the preceding 
page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also arises from a November 2004 administrative 
decision in which the RO denied the veteran's request for 
compensation for his daughter's school attendance between the 
ages of 21 and 23, such compensation having been paid from 
August 1999 to September 2002 when the veteran's daughter was 
ages 18 through 21.  The veteran filed a NOD as to this 
determination in November 2004, and the RO issued a SOC in 
May 2005.  The veteran filed a substantive appeal (via a VA 
Form 9) in May 2005.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran provided a completed  VA Form 21-4142 authorizing 
and consenting to release of information from a private 
medical provider to VA; this document is addressed in the 
remand, below.  

The Board's decision on the claim for compensation for school 
attendance of a dependent, based on removal of the dependent 
prior to the age of 23, is set forth below.  The claims for 
increased ratings for chronic lumbar strain, for dysthymia, 
and for bilateral foot disabilities are addressed in the 
remand following the order; these matters are being remanded 
to RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The March 2000 letter informing the veteran that his 
request for approval of payments for his daughter based on 
school attendance indicated that such payments would continue 
until September 1, 2002.  

3.  The veteran did not furnish evidence indicating that his 
daughter continued her school attendance after September 1, 
2002, and his payments were discontinued after that date.

4.  In October 2004, the veteran filed a request for "back 
pay" for his daughter based on her school attendance from 
ages 21 to 23.


CONCLUSION OF LAW

The claim for compensation for school attendance of a 
dependent, based on removal of the dependent prior to the age 
of 23, is without legal merit.  38 U.S.C.A. § 101(4)(A) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.57, 3.667 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim herein decided, the veteran and 
his representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim. 
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran. As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

A veteran entitled to compensation at the rate of 30 percent 
or more is also entitled to additional payment for his 
dependents.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002 & 
Supp. 2007).  Specific rates are provided for the veteran's 
spouse and children.  A child is defined as an unmarried 
person who is (i) under the age of 18 years; (ii) before the 
age of 18 years became permanently incapable of self support; 
or (iii) after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4)(A) 
(West 2002).  See also 38 C.F.R. § 3.57(a) (2007).

38 C.F.R. § 3.667(a)(1) provides that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance, if the child was at that time 
pursuing a course of instruction at an approved educational 
institution, and a claim for such benefits is filed within 
one year from the child's 18th birthday.  Pension or 
compensation based upon a course of instruction at an 
approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course, if a claim is filed within one year from that 
date.  38 C.F.R. § 3.667(a)(2) (2007).

In March 2000, the veteran, whose combined disability rating 
was higher than 30 percent, filed a Request for Approval of 
School Attendance (VA Form 21-674).  On the form, he 
indicated that his daughter, who was born in August 1981, was 
pursuing a course of instruction at an approved educational 
institution from August 1999 to August 2005.  Because this 
request was filed within a year of the veteran's daughter 
turning 18 and met the other requirements of 38 C.F.R. 
§ 3.667(a)(1) and (2), in March 2000, the RO sent the veteran 
a letter indicating that it would amend his disability 
compensation award to include payments for his daughter based 
on school attendance.  The letter specifically stated that 
these payments would continue until September 1, 2002.  The 
letter also referred to an  enclosed VA Form 21-8764, a 
document that indicates that monthly payments of an award may 
be stopped if a veteran fails to furnish evidence as 
requested.  In addition, the compensation and pension award 
document sent to the veteran (VA Form 21-8947) indicated that 
a "future date" relating to the payments for the veteran's 
daughter's school attendance was September 1, 2002.

The RO discontinued the payments as of September 1, 2002.  In 
October 2004, the veteran filed a new request for approval of 
school attendance (VA Form 21-674), on which he indicated 
that he was requesting "back pay" for his daughter based on 
her school attendance from ages 21 to 23, i.e., from 
September 2002 to August 2004, when she turned 23.  During 
the September 2007 Board hearing, the veteran stated that he 
thought that as long as his daughter stayed in school, she 
would remain as a dependent for purposes of receiving school 
attendance payments (p. 7).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation for school attendance of a dependent, based on 
removal of the dependent prior to the age of 23, must be 
denied.

While the veteran was entitled to payment of compensation for 
school attendance of his daughter between the ages of 18 and 
23 pursuant to 38 U.S.C.A. § 101(4)(A) and 38 C.F.R. §§ 
3.57(a), 3.667(a), the letter and documents the RO sent to 
him clearly indicated that these payments would stop as of 
September 1, 2002, and that monthly payments of an award may 
be stopped if a veteran fails to furnish evidence as 
requested.  The veteran was thus put on notice that he had to 
inform VA that his daughter was continuing a course of 
instruction at an approved educational institution to receive 
benefits after September 1, 2002.  The veteran did not do so, 
and his payments were discontinued.  Significantly, there is 
no provision in the relevant law or regulations authorizing 
retroactive payment of compensation for school attendance in 
these circumstances.  As such, the veteran has essentially 
failed to assert a claim upon which relief may be granted.  

As the disposition of this claim is based on the legal 
authority  relating to compensation for school attendance of 
a veteran's dependent, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Compensation for school attendance of a dependent, based on 
removal of the dependent prior to the age of 23, is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims for increase on appeal is warranted.  

On the September 2007 VA Form 21-4142 submitted during the 
Board hearing, the veteran indicated that he had received 
treatment for his psychiatric, back, and foot disabilities at 
the Stout Street Clinic in Denver, Colorado.  As evidence of 
such treatment may well be relevant to the claims for 
increased ratings for these disabilities, a remand is 
warranted to undertake appropriate action to obtain these 
treatment records.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims for increased ratings for chronic lumbar 
strain, dysthymia, and/or bilateral foot disabilities.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession and ensure 
that its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, disability ratings and effective dates-as 
appropriate.  After providing the appropriate notice, the RO 
should attempt to obtain any evidence-in addition to the 
records of the Stout Street Clinic that the veteran has 
already authorized VA to obtain-for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159, .

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for higher 
ratings for chronic lumbar strain, dysthymia, and bilateral 
foot disabilities remaining on appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include consideration of records received from the Stout 
Street Clinic and any other source, notwithstanding the 
signed waiver provided with the VA Form 21-4142 submitted 
during the Board hearing. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Stout 
Street Clinic in Denver, Colorado all 
treatment records relating to the 
veteran's psychiatric, back, and/or foot 
disabilities, following the current 
procedures set forth in 38 C.F.R. § 
3.159(c)(1).  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertaining to his 
psychiatric, back, and/or foot 
disabilities.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly  as 
regards assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for higher 
ratings for the service-connected 
psychiatric, back, and bilateral foot 
disabilities (the latter before and since 
May 9, 2006) in light of all pertinent 
evidence and legal authority..

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


